This is an appeal from a judgment of the Jefferson County Court at Law. The case was tried to a jury upon one special issue which was answered in favor of the appellees. We have carefully examined the record and it is our conclusion that the judgment should be affirmed, and it is so ordered. On the authority of Associated Ind. Corp. v. Gatling, Tex. Civ. App. 75 S.W.2d 294; Kozielski v. Williams, Tex. Civ. App.125 S.W.2d 1118; Farmers State Bank of Center v. Harris, Tex. Civ. App.126 S.W.2d 1216, the affirmance is without written opinion Affirmed.